      Case: 1:20-cv-05191 Document #: 5 Filed: 09/02/20 Page 1 of 2 PageID #:59



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


WAYNE FARMS LLC                                )       Civil Action No.: 20-5191
                                               )
                       Plaintiff,              )       Judge Valdez
               v.                              )
                                               )       Magistrate Judge ___________
JOHN DOE AND   ,                               )
LINKEDIN CORPORATION                           )
                                               )
                       Defendants              )
                                               )

                                      LOCAL RULE 3.2
                                    NOTICE OF AFFILIATES

       Pursuant to Local Rule LR 3.4, Plaintiff provides the following information to be used by
the Clerk of the Court for the United States District Court for the Northern District of Illinois as
required by 15 U.S.C. Section 1116(c):

       A.      Names and addresses of the parties:

               Plaintiff:

               Wayne Farms LLC
               (Delaware Limited Liability Company)
               4110 Continental Drive
               Oakwood, GA 30566

               Defendants:

               John Doe
               Address Unknown

               LinkedIn Corporation
               1000 West Maude Avenue
               Sunnyvale, CA 94085

       B.      U.S. Federal Trademark Registrations Pleaded in the Complaint:

          Trademark                    Reg #                    Drawing




                                                   1
     Case: 1:20-cv-05191 Document #: 5 Filed: 09/02/20 Page 2 of 2 PageID #:60




         WAYNE FARMS            4371372
         and BARN, SILO
         and TREE
         DESIGN


         WAYNE FARMS            4683867
         and BARN, SILO
         and TREE
         DESIGN with
         CHINESE "big,
         powerful, healthy,
         earth"
         WAYNE FARMS             980466           WAYNE FARMS


                                      Respectfully submitted,


Date: September 2, 2020               By:
                                      David C. Brezina (ID3121581)
                                      Ladas & Parry LLP
                                      224 S Michigan Ave, #1600
                                      Chicago, IL 60604
                                      (312) 427-1300
                                      dbrezina@ladas.net

                                      Attorneys for Plaintiff, Wayne Farms LLC




                                          2
